
	
		I
		112th CONGRESS
		1st Session
		H. R. 2509
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2011
			Mr. Gary G. Miller of
			 California introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To improve upon certain provisions of the Truth in
		  Lending Act related to the compensation of mortgage originators, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Consumers’ Mortgage
			 Origination Choices Act of 2011.
		2.Compensation of
			 mortgage originators by mortgage brokersSubsection (c)(4) of section 129B of the
			 Truth in Lending Act (as added by Public Law 111–203) is amended by adding at
			 the end the following new subparagraph:
			
				(E)prohibiting a mortgage broker from
				compensating a mortgage originator based on the principal amount of the loan,
				when compensation is paid directly or indirectly to the mortgage broker by the
				consumer in connection with such transaction.
				.
		3.Limited Reduction
			 in Mortgage Originator CompensationSection 129B of such Act is amended—
			(1)by redesigning
			 subsections (d), (e), and (f) as subsections (e), (f), and (g), respectively;
			 and
			(2)by inserting after
			 subsection (c) the following new subsection:
				
					(d)Limited
				reduction in mortgage originator compensationWhen producing a mortgage, a mortgage
				originator, when requested by a borrower, may forfeit or contribute toward bona
				fide third party expenses or origination fees no more than 30 percent of earned
				compensation to avoid making a high-cost mortgage to a consumer, to make
				technical corrections, or for any other reason that results in a lower cost to
				the consumer than if such forfeiture or contribution did not take
				place.
					.
			
